FILED
                           NOT FOR PUBLICATION                             APR 02 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


INTERNATIONAL LONGSHORE AND                      No. 13-35364
WAREHOUSE UNION and LOCAL 21,
INTERNATIONAL LONGSHORE AND                      D.C. No. 3:11-cv-05767-RBL
WAREHOUSE UNION,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

MARK S. NELSON, et al.,

              Defendants - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                      Argued and Submitted February 4, 2015
                               Seattle, Washington

Before: FISHER, BEA, and MURGUIA, Circuit Judges.

       Plaintiffs appeal from summary judgment granted in favor of Defendants

Cowlitz County, City of Longview, and individually named law-enforcement


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
officials. We review de novo. Acosta v. City of Costa Mesa, 718 F.3d 800, 822

(9th Cir. 2013). We have jurisdiction under 28 U.S.C. § 1291, and we affirm. The

Union lacks standing to sue on its own behalf and lacks standing to sue for

damages on behalf of its members. Furthermore, its claims for prospective

injunctive relief on behalf of its members have become moot.

      First, the Union asserts organizational standing. To establish standing,

organizations, like individuals, must satisfy the requirements of three elements: (1)

injury-in-fact, (2) causation, and (3) redressability. La Asociacion de Trabajadores

de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010). “An

organization suing on its own behalf can establish an injury when it suffered ‘both

a diversion of its resources and a frustration of its mission.’” Id. (quoting Fair

Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002)). ILWU contends that

its members were systematically arrested in retaliation for exercising their First

Amendment rights. ILWU attempts to satisfy the injury-in-fact element by arguing

that it diverted considerable resources away from a labor dispute to deal with the

retaliatory arrests. However, it failed to allege this injury in its complaint. Instead,

it asserted the diversion of resources only in a declaration in support of its

opposition to summary judgment. Such a declaration cannot retroactively confer

standing to ILWU. See id. (“Without making any attempt to allege organizational


                                           2
standing in its complaint, [the] provision of affidavits and declarations supporting

organizational standing at the summary judgment stage is ineffectual.”). Thus, the

Union lacks organizational standing.

      Second, ILWU asserts claims for damages on behalf of its members. ILWU

lacks associational standing to bring these claims. “[A]n association has standing

to bring suit on behalf of its members when: [1] its members would otherwise have

standing to sue in their own right; [2] the interests it seeks to protect are germane

to the organization’s purpose; and [3] neither the claim asserted nor the relief

requested requires the participation of individual members in the lawsuit.” Hunt v.

Wash. State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977). The Union’s

claims for damages run afoul of the third prong, because those claims require the

participation of individual members. See, e.g., Warth v. Seldin, 422 U.S. 490,

515–16 (1975) (“[W]hatever injury may have been suffered is peculiar to the

individual member concerned, and both the fact and extent of injury would require

individualized proof.”).

      Third, ILWU seeks prospective injunctive relief on behalf of union members

who might be detained in the future. These claims are moot. The probability of

detention no longer exists: the arrests occurred allegedly in retaliation for the

Union’s protests targeted at organizing the workers’ warehouse, but the statutes of


                                           3
limitation have run for the misdemeanors committed during those protests. See

Wash. Rev. Code Ann. § 9A.04.080(1)(i), (j). Furthermore, the record is

undisputed that the Union has since organized the warehouse it was picketing to

organize, and the Union has not shown that its members have committed or might

commit other offenses in the course of future protests. See Los Angeles Cnty. v.

Davis, 440 U.S. 625, 631 (1979) (“‘Simply stated, a case is moot when the issues

presented are no longer “live” or the parties lack a legally cognizable interest in the

outcome.”’ (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969))).

      Appellants’ motion to take judicial notice is denied.

      AFFIRMED.




                                           4